UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1 REPORTS UNDER SECTIONS 13 AND 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number: 333-132602 Cowen Group, Inc. (Exact name of registrant as specified in its charter) c/o Cowen Holdings, Inc. 1221 Avenue of the Americas, New York, New York 10020 (646) 562-1000 (Address, including zip code, and telephone number, including area code, of registrants principal executive offices) Common Stock, par value $0.01 per share (Title of each class of securities covered by this Form) None (Titles of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provisions(s) relied upon to terminate or suspend the duty to file reports: Rule 12g-4(a)(1) x Rule 12g-4(a)(2) ¨ Rule 12h-3(b)(1)(i) x Rule 12h-3(b)(1)(ii) ¨ Rule 15d-6 ¨ Approximate number of holders of record as of the certification or notice date: Common Shares, par value $0.01 per share: One Pursuant to the requirements of the Securities Exchange Act of 1934, Cowen Holdings, Inc. (as successor by merger to Cowen Group, Inc.) has caused this certification/notice to be signed and filed on its behalf by the undersigned duly authorized person. Cowen Holdings, Inc. (as successor to Cowen Group, Inc.) Date: November 2, 2009 By: /s/ J. Kevin McCarthy Name: J. Kevin McCarthy Title: General Counsel and Corporate Secretary
